DETAILED ACTION
The present application is being examined under first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal convexity” recited in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9: The “fixed bearing” (Line 6) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., which discloses:
Claim 1: A steering gear 1 for a motor vehicle (see Paragraph [0001] “The invention relates to an electromechanical motor vehicle steering system”) having comprising:
a steering gear housing 15;
a steering pinion 4 configured to couple to a steering shaft 2, which is inserted into the steering gear housing 15 and meshes with a rack 3; and
a servo drive 5 configured to provide a steering assist force on the steering pinion 4,
wherein the servo drive 5 has a worm 12 driven by an electric motor 11 and a worm gear 13 which meshes with the worm 12,
wherein a bush 20 is pressed into a concentric opening in the worm gear 13,
wherein the steering pinion 4 is inserted into the bush 20, and
wherein the bush 20 is configured to transmit a torque from the worm gear 13 acting on the bush 20 onto the steering pinion 4.
Claim 2: The steering gear 1 as claimed in claim 1, wherein:
the steering pinion 4 has a first axial end section (top section shown in, e.g., FIG. 4) configured to connect to the steering shaft 2 and a second axial end section (bottom section shown in, e.g., FIG. 4), at which the bush 20 is secured to the steering pinion 4,
a first spline 26 is formed in at least some sections on an outer circumference of the steering pinion 4, and
a second spline 25 is formed on an inner circumference of the bush 20, the second spline 25 meshing with the first spline 26 to transmit torque between [the] bush 20 and [the] steering pinion 4.
Claim 3: The steering gear 1 as claimed in claim 2, wherein the bush 20 is configured to bridge a difference in diameter between the worm gear 13 and the steering pinion 4, and the first spline is configured to transmit the torque between the bush 20 and the steering pinion 4 without play.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., in view of European Patent Application Publication No. 2905880A2 to Strüber et al. and U.S. Patent Application Publication No. 2019/0162239 to Muster et al.
Claim 4: Knopp discloses the steering gear 1 as claimed in claim 2, but does not disclose wherein:
the first spline 26 is formed with a longitudinal convexity so as to produce a freedom of play between the second spline 25 and the first spline 26,
the second spline 25 and the first spline 26 of the steering pinion 4 have an interference fit, and
the first spline 26 has, in axial end sections, a predefined angle of inclination with respect to a radial axis of the steering pinion 4.
Strüber teaches an interference fit between splined components (see Claim 9 of Strüber), in which the external toothing of splines 12 is slightly convex (see Claim 10 of Strüber).  Strüber further teaches “Conveniently, the outer teeth of the splines should be made slightly convex. This allows a low angular compensation between the motor shaft and the working shaft.”
Muster teaches a splined shaft that has, in axial end sections, a predefined angle of inclination with respect to a radial axis.
In view of the Strüber teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear 1 disclosed by Knopp such that the first spline 26 is formed with a longitudinal convexity (as taught by Strüber) so as to produce a freedom of play between the second spline 25 and the first spline 26,
the second spline 25 and the first spline 26 of the steering pinion 4 have an interference fit, in order to allow a low angular compensation between the steering pinion 4 and the worm gear 13 (as taught by Strüber).
In view of the Muster teaching, the Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear 1 disclosed by Knopp, as modified above by Strüber, such that the first spline 26 has, in axial end sections, a predefined angle of inclination with respect to a radial axis of the steering pinion 4, in order to facilitate assembly of the worm gear 13 onto the steering pinion 4.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., in view of French Patent Application Publication No. 2638300 to Bost et al.
Claim 8: Knopp discloses the steering gear 1 as claimed in claim 2, but does not disclose wherein:
the worm gear 13 is positioned relative to the steering pinion 4 by first and second centering sections formed on the steering pinion 4,
the first centering section is arranged in front of the first spline 26 in an axial direction of the steering pinion 4, and the second centering section is arranged behind the first spline 26 in the axial direction, and
the first centering section and the second centering section have the same diameter.
Bost teaches a similar steering gear that includes an externally splined steering pinion 13 which receives a worm gear 28.  The worm gear 28 is positioned relative to the steering pinion 13 by first and second centering sections (left and right of the splined section shown in FIG. 1) formed on the steering pinion 13,
the first centering section is arranged in front of the first spline in an axial direction of the steering pinion 13, and the second centering section is arranged behind the first spline in the axial direction, and
the first centering section and the second centering section have the same diameter.
In view of the Bost teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear disclosed by Knopp such that the worm gear 13 is positioned relative to the steering pinion 4 by first and second centering sections formed on the steering pinion 4,
the first centering section is arranged in front of the first spline 26 in an axial direction of the steering pinion 4, and the second centering section is arranged behind the first spline 26 in the axial direction, and
the first centering section and the second centering section have the same diameter, in order to reduce manufacturing costs of the steering pinion 4.
Claim 9, as best understood: Knopp discloses a thread (see Paragraph [0056] “a fastening screw serves as a retaining element 21, and is screwed into the front of the end section 14 of the steering pinion 4”), onto which a securing screw 21 [i.e., not a securing nut as recited in Claim 9] is screwed, is formed on the second axial end section of the steering pinion 4, wherein
the bush 20 is formed as a spacer between the securing screw 21 and [a] fixed bearing 22 to secure the fixed bearing 22 axially on the steering pinion 4.
the bush 20 is configured to transmit an axial force that is produced during movement of the steering pinion 4 from the fixed bearing 22 onto the securing screw 21, and
the thread arranged on the second axial end section of the steering pinion is configured to absorb tangential and axial forces of the bush.
The Office notes that the embodiment of Knopp shown in FIG. 5 includes a securing nut used to retain a position of the bushing/worm gear.  The Office further submits that it would have been obvious to those having ordinary skill in the art the time of filing to modify the steering gears shown in FIGS. 3-4 so as to include a securing nut that is screwed onto an externally threaded portion of the second axial end section of the steering pinion 4, so as to retain a position of the bushing 20/worm gear 13.  As modified, the bush 20 is formed as a spacer between the securing nut and a fixed bearing 22 to secure the fixed bearing 22 axially on the steering pinion 4.
the bush 20 is configured to transmit an axial force that is produced during movement of the steering pinion 4 from the fixed bearing 22 onto the securing nut, and
the thread arranged on the second axial end section of the steering pinion 4 is configured to absorb tangential and axial forces of the bush 20.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., in view of German Patent Publication No. 102017214523A1 to Hafermatz et al.
Claim 10: Knopp discloses the steering gear 1 as claimed in claim 2, wherein a tooth tip circle diameter formed in the region of the rack 19 is larger than a bearing seat (proximate bearing 22) of the steering pinion 19 (see FIG. 3).
Knopp does not disclose wherein the bearing seat of the steering pinion 19 has a larger diameter than a tooth tip circle of the first spline of the steering pinion 19.
Hafermatz teaches a steering gear in which a bearing seat (proximate 10a) of a steering pinion 9 has a larger diameter than a diameter of the steering pinion 9 that is engaged with a worm wheel 14 (see FIG. 2), and wherein
a tooth tip circle diameter formed in the region of a rack 4 is larger than the bearing seat of the steering pinion 9.
In view of the Hafermatz teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear of Knopp such that the bearing seat of the steering pinion 19 has a larger diameter than a tooth tip circle of the first spline of the steering pinion 19 in order to provide an axial limit for the bush/worm wheel combination.

Allowable Subject Matter
Claims 5-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., European Patent Application Publication No. 2905880A2 to Strüber et al., U.S. Patent Application Publication No. 2019/0162239 to Muster et al., French Patent Application Publication No. 2638300 to Bost et al., and German Patent Publication No. 102017214523A1 to Hafermatz et al. are considered to be the closest prior art.  
Claims 5 and 12: The claim features recited in Claims 5 and 12, when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.
Claim 11: The closest art does not disclose or suggest drawing the steering pinion into the housing with a pulling device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658